DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Ms. Jaskiranjit Kang (Mr. Patrick C. Keane) on January 14, 2022.  

The application has been amended as follows:
Claim 1
A method for producing and diesel fuel from a feedstock of biological origin, the method comprising:
a) providing a feedstock, the feedstock including 2-95 wt% of a mixture of free fatty acids; 5-98 wt% fatty acid glycerols selected from mono-glycerides, di-glycerides and tri-glycerides of fatty acids; 0-50 wt% of one or more compounds selected from a list consisting of: fatty acid esters of the non-glycerol origin, fatty amides and fatty alcohols; wherein at least 50 wt% of the feedstock is a mixture of free fatty acids and fatty acid glycerols; and separating the feedstock from step a) into at least the following two feeds:
a1) a free fatty acid enriched feed which has a higher concentration of free fatty acids than the feedstock and wherein the free fatty acids include C10-C24 fatty acids; and 
a2) one or more free fatty acid depleted feed(s) which has a higher concentration of compounds selected from mono-glycerides, di-glycerides, and tri-glycerides of fatty acids, and a higher boiling point than the free fatty acid enriched feed;
b) subjecting the free fatty acid enriched feed to ketonisation under ketonisation reaction conditions in a presence of a ketonisation catalyst selected as metal oxide catalyst essentially containing titanium as the metal, where a content of an element potassium is 0.05 wt% or less, and where two free fatty acids react to yield a ketone stream, the ketone stream containing as a major part saturated ketones; 
c) subjecting the ketone stream to both hydrodeoxygenation under hydrodeoxygenation reaction conditions and to hydroisomerisation under hydroisomerisation reaction conditions, simultaneously or in sequence, to yield a deoxygenated and isomerised base oil product stream containing the renewable base oil; and 
d) transforming the one or more free fatty acid depleted feed(s) into a diesel product by subjecting the one or more free fatty acid depleted feed(s) to both hydrodeoxygenation under hydrodeoxygenation reaction conditions and to hydroisomerisation under hydroisomerisation reaction conditions, simultaneously or in sequence, to yield a deoxygenated and isomerised diesel product stream containing the diesel fuel.








 
Claim 4
The method according to claim 1, wherein the ketonisation catalyst comprises that is 0.05 wt% or less compared to a total catalyst weight.

Claim 6
The method according to claim 3, wherein the TiO2 is in anatase form having an average pore diameter of 80-160 Å, and/or a BET area of 20-140 m2/ g, and/or a porosity of 0.1-0.3 cm3/g.

Claim 7
Lines 7-8, “conducting ketonisation in a presence of a gas, wherein the gas is selected from one or more of CO2, H2, N2, CH4, and H2O, in a range of 0.1 to 1.5 gas/feed ratio (w/w).”

Claim 11
The method according to claim 1, wherein the ketonisation 
Claim 13
The method according to claim 1 
distilling the deoxygenated and isomerised diesel product stream containing the diesel fuel to obtain distilled diesel fuel.

Claim 14
The method according to claim 1 
producing a naphtha fuel, where the naphtha fuel is obtained from distillation of the deoxygenated and isomerised base oil product stream containing the renewable base oil 

Claim 16
The method according to claim 1 

Claim 18
Lines 4-5, “a stripping step, where gases 

Claim 19
Line 4, “fatty acids and C16 

Claim 22
TiO2 
Line 9, “the ketone stream obtained immediately after the free fatty acid enriched feed 

Claim 24
The method according to claim 1, where the ketone stream obtained immediately after the free fatty acid enriched feed 

Claim 25
Line 3, “to 400 °C, a pressure in a range from 20 to 80 barg, a WHSV in a range from 0.5-3 h-1 

Claim 30
The method according to claim 1, wherein at least 70 wt% of the feedstock[[,]] is a mixture of free fatty acids and fatty acid glycerols.

Claim 39
Lines 5-9, “from 15 to 45%, from 20 to 40%, or from 25 to 35% of one or more compounds selected from a list consisting of: fatty acid esters of the non-glycerol type, fatty amides, and fatty alcohols
from 10 to 50%, from 15 to 45%, from 20 to 40%, or from 25 to 35% of fatty acid esters of a non-glycerol origin 

Claim 40
The method according to claim 1, wherein the method further comprising:
selecting a ketonisation catalyst as a metal oxide catalyst essentially containing titanium as metal, where a content of an element potassium is 0.05 wt% or less, for improving catalyst life time of a hydrodeoxygenation catalyst in a plant for producing renewable diesel and/or base oil, the plant including a fatty acid ketonisation stage containing a ketonisation catalyst; the plant including a hydrodeoxygenation stage having a hydrodeoxygenation catalyst; the hydrodeoxygenation stage being downstream of the ketonisation stage.

Claim 41
The method according to claim 40, wherein the ketonisation catalyst consists essentially of: 
TiO2 is 

Claim 42
The method according to claim 40, wherein the ketonisation catalyst consists essentially of: 
TiO2 

Claim 43
The method according to claim 40, wherein the fatty acid ketonisation stage comprises:
fatty acids selected from C12-C22 

Claim 44
The method according to-claim 40, wherein the hydrodeoxygenation stage comprises:
ketones selected from C23-C43 

Reasons for Allowance 
Applicants amended claim 1 to incorporate previous dependent claim 2 which was indicated as allowable subject matter in the previous Office action dated 10/21/2021.
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1, 3, 4, 6, 7, 11-19, 22, 24-30, 33, 36 and 39-44.  The concept of a method for producing renewable base oil and diesel fuel from a feedstock of biological origin, the method comprising:

a1) a free fatty acid enriched feed which feed has a higher concentration of free fatty acids than the feedstock and wherein the free fatty acids include C10-C24 fatty acids; and 
a2) one or more free fatty acid depleted feed(s) which has a higher concentration of compounds selected from mono-glycerides, di-glycerides, and tri-glycerides of fatty acids, and a higher boiling point than the free fatty acid enriched feed;
b) subjecting the free fatty acid enriched feed to ketonisation under ketonisation reaction conditions in a presence of a ketonisation catalyst selected as metal oxide catalyst essentially containing titanium as the metal, where a content of an element potassium is 0.05 wt% or less, and where two free fatty acids react to yield a ketone stream, the ketone stream containing as a major part saturated ketones; 
c) subjecting the ketone stream to both hydrodeoxygenation under hydrodeoxygenation reaction conditions and to hydroisomerisation under hydroisomerisation reaction conditions, simultaneously or in sequence, to yield a deoxygenated and isomerised base oil product stream containing the renewable base oil; and 
d) transforming the one or more free fatty acid depleted feed(s) into a diesel product by subjecting the one or more free fatty acid depleted feed(s) to both hydrodeoxygenation under 
The closest prior art to Myllyoja et al. (WO 2016/062868 A1) disclose a method for producing hydrocarbons (i.e., renewable base oil and a diesel oil) from a feedstock of biological origin comprising fatty acids and/or fatty acid derivatives (Abstract; page 2, line 22 thru page 4, line 17), wherein the method comprises: (i) providing a feedstock comprising fatty acids and/or fatty acid esters originating from renewable sources; (ii) subjecting the fatty acids feed into a catalytic ketonization reaction to produce ketones. During the ketonisation of fatty acids, at least H2O, CO2 and CO gases are released and removed from the oil products which directs a production of saturated ketones (pages 8-9); and (iii) subjecting the ketone stream to both hydrodeoxygenation reaction conditions and to hydroisomerization reaction conditions, simultaneously or in sequence, to yield a deoxygenated and isomerised base oil stream containing the renewable base oil (pages 9-11).  But Myllyoja’868 does not explicitly disclose the step of separating the feedstock into at least a free fatty acid enriched feed and one or more free fatty acid depleted feed(s) having higher concentration of mono-glycerides, or di-glycerides, or tri-glycerides and subsequent ketonisation and/or hydrodeoxygenation reaction and hydroisomerisation of the free fatty acid enriched feed and one or more free fatty acid depleted feed(s) as recited in claimed invention. 
Other pertinent prior art Myllyoja et al. (EP 1 741 767 B1) disclose a process for the manufacture of diesel range hydrocarbons from bio oils and fats with reduced hydrogen consumption (paragraph [0001]).  Myllyoja’767 discloses a process comprising a hydrotreatment step and an isomerization step, for the manufacture of diesel range hydrocarbons Myllyoja’767 does not explicitly disclose the step of separating the feedstock into at least a free fatty acid enriched feed and one or more free fatty acid depleted feed(s) having higher concentration of mono-glycerides, or di-glycerides, or tri-glycerides and subsequent ketonisation and/or hydrodeoxygenation reaction and hydroisomerisation of the free fatty acid enriched feed and one or more free fatty acid depleted feed(s) as recited in claimed invention. 
It is noted herein that the claimed feature of separating the feedstock into at least a free fatty acid (FFA) feed and one or more free fatty acid depleted feeds provides benefits of: (i) a ketonisation reaction on the separated FFA-enriched feedstock that can be run under condition that results in almost complete (at least 90 %) conversion into ketones due to less undesired oligomerisation reaction compared to ketonisation of the entire stream; (ii) milder overall HDO conditions for converting the ketones into paraffins compared to ketonisation of a feedstock comprising unconverted fatty acids and triglycerides; (iii) less exposure from the FFA in the HDO reaction of the FFA-depleted feedstock makes it easier to control the reaction to a high conversion degree; and (iv) less hydrogen consumption in the context of the method for producing a renewable base oil and a diesel fuel from a feedstock of biological origin as recited in claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772